DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendments filed October 29, 2020 have been entered.  Claim 1 has been cancelled.  Claims 2-15 have been added.  Claims 2-15 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement filed 10/12/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 20 of U.S. Patent No. 10,772,438 (the ‘438 patent).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 and 3 of the instant application are generic to all that is encompassed by claims 17 and 23 of the ‘438 patent. Specifically, the “spaces that are configured to allow for air flow” is generic to the spacer layer of the ‘438 patent, the top and bottom layers are generic to the cover top and cover bottom layers of the ‘438 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zaiss et al. (U.S. Publication No. 2014/0182061), hereinafter referred to as Zaiss, in view of Augustine (U.S. Publication No. 2010/0101418).
Regarding claim 2, Zaiss discloses an air system for a bed, comprising:  a layer assembly 20 including a top layer 34 and a bottom layer 36 that is stitched (through stitches 44A-D, Figure 3 and paragraph 0031) to the top layer 34 to define one or more spaces (defined by the area in which spacer layer 32 sits and where air flows through, shown by air flow lines 52, Figures 3 and 4) that are configured to allow for air flow between the top and bottom layers 34 and 36 (Figures 3 and 4), and a distribution manifold 38 that extends through a portion of the layer assembly 20 between the top and bottom layers 34 and 36 (Figure 3) and is configured to allow air to flow from the distribution manifold 38 to the spaces in the layer assembly 20 (Figures 3 and 4 and paragraph 0034).
Zaiss does not disclose wherein the distribution manifold includes a plurality of ribs configured to direct the air into the spaces in the layer assembly.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zaiss so the distribution manifold includes a plurality of ribs configured to direct the air into the spaces in the layer assembly as taught by Augustine, because the ribs of Augustine assist in evenly distributing air flow from the manifold to the layer assembly, as the fanned out ribs (which can be panels) cause air to diverge upon entering layer assembly (paragraph 0054).
Regarding claim 3, Zaiss, as modified, discloses the subject matter as discussed above with regard to claim 2.  Zaiss, as modified, further discloses wherein the plurality of ribs 616 extends at different angles to distribute the air into the spaces in the layer assembly 600 at the different angles (see Zaiss, paragraph 0054 and Figure 6).
Regarding claim 4, Zaiss, as modified, discloses the subject matter as discussed above with regard to claim 2.  Zaiss, as modified, further discloses wherein the distribution manifold 614 includes opposite portions (see Augustine, where the first portion of manifold 614 being located adjacent the inlet 610, and the second portion of manifold 614 being located adjacent the plenum 612) that define an air outlet between the opposite portions (see Augustine, Figure 6, where air flows from inlet 610 through the ribs 616 and into the plenum 612, paragraph 0054), and wherein the plurality of ribs 616 extend between the opposite portions of the distribution manifold 614 (see Augustine, Figure 6).
Regarding claim 5, Zaiss, as modified, discloses the subject matter as discussed above with regard to claims 2 and 4.  Zaiss, as modified, further discloses wherein the plurality of ribs 616 define a plurality of air passages through the air outlet between the opposite portions (see 
Regarding claim 6, Zaiss, as modified, discloses the subject matter as discussed above with regard to claim 2.  Zaiss, as modified, further discloses a hose assembly 16 that fluidly connects the layer assembly 20 to an air supply module 14 (see Zaiss, Figure 3).
Regarding claim 7, Zaiss, as modified, discloses the subject matter as discussed above with regard to claims 2 and 6.  Zaiss, as modified, further discloses wherein the hose assembly 16 includes a first end (connected at 40) that is connected to the distribution manifold 38 and a second end that is connected to the air supply module 14 (defined by the end of air hose 16 that is connected to the air supply 14, see Zaiss, Figures 3, 7, and paragraph 0040).
Regarding claim 8, Zaiss, as modified, discloses the subject matter as discussed above with regard to claim 2.  Zaiss, as modified, further discloses an air supply module 14 configured to supply the air to the distribution manifold 38 (see Zaiss, Figures 2 and 4 and paragraphs 0020-0021).
Regarding claim 9, Zaiss, as modified, discloses the subject matter as discussed above with regard to claims 2 and 8.  Zaiss, as modified, further discloses wherein the air supply module 14 includes a heating unit to heat the air before delivering the air through the hose assembly 16 (see Zaiss, Figures 2 and 4, and paragraphs 0020-0021, where the air supply may include a thermoelectric device where a first side of the thermoelectric device will absorb heat and an opposed second side of the thermoelectric device will release heat). 
Regarding claim 10, Zaiss, as modified, discloses the subject matter as discussed above with regard to claims 2 and 8.  Zaiss, as modified, further discloses wherein the air supply module 14 includes a cooling unit to cool the air before delivering the air through the hose assembly 16 (see Zaiss, Figures 2 and 4, and paragraphs 0020-0021, where the air supply may 
Regarding claim 15, Zaiss, as modified, discloses the subject matter as discussed above with regard to claim 2.  Zaiss, as modified, further discloses wherein the stitching 44A-D of the top and bottom layers 34 and 36 is patterned such that the air is directed to different parts of the layer assembly 20 (see Zaiss, Figure 3 and paragraph 0031, where the stitching 44A-D forms channels 46A-B, and Figure 4 and paragraph 0033-0035, where air flows through the channels 46A-B, shown by airflow lines 52).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zaiss in view of Augustine and further in view of Augustine et al. (U.S. Publication No. 2008/0308106).
Regarding claim 11, Zaiss, as modified, discloses the subject matter as discussed above with regard to claims 2 and 6.  Zaiss, as modified, does not disclose wherein the hose assembly includes a retractable hose configured to stretch or contract to change a length of the hose assembly.
Augustine et al. teach wherein the hose assembly 300 includes a retractable hose 300 configured to stretch or contract to change a length of the hose assembly 300 (Figures 3A-3C and paragraph 0031, where “when the hose 300 is straight, the pleats 306 in the second surface 304 of the hose cover 21 fold in upon themselves, shortening the length of the second surface 304.  When the hose bends toward the first surface 302 (see e.g. FIG. 3B), the pleats 306 in the second surface 304 open up, allowing the second surface 304 to become longer”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Zaiss, as modified, so the hose assembly includes a retractable hose configured to stretch or contract to change a length of the hose assembly as taught by Augustine et al., because the hose assembly of Augustine et al. contains pleats which 
Regarding claim 12, Zaiss, as modified, discloses the subject matter as discussed above with regard to claims 2 and 6.  Zaiss, as modified, does not disclose wherein the hose assembly includes indented flex points.
Augustine et al. teach wherein the hose assembly 300 includes indented flex points (formed through the pleats 306, where the second surface 304 is folded inward toward the first surface 302, see Figures 3A-3C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Zaiss, as modified, so the hose assembly includes indented flex points as taught by Augustine et al., because the hose assembly of Augustine et al. contains pleats which allow the hose to bend without narrowing the space inside the hose, preventing the restriction of air flow when the hose is bent (paragraph 0031).  These pleats additionally allow the length of the hose to be adjusted when it is bent or straightened (paragraph 0031).
Regarding claim 13, Zaiss, as modified, discloses the subject matter as discussed above with regard to claims 2 and 6.  Zaiss, as modified, does not disclose wherein the hose assembly includes a bellows-style hose with a repeating series of alternating flex points along a length of the hose.
Augustine et al. teach wherein the hose assembly 300 includes a bellows-style hose 300 with a repeating series of alternating flex points (formed through the pleats 306, where the second surface 304 is folded inward toward the first surface 302, Figures 3A-3C) along a length of the hose 300 (Figures 3A-3C and paragraph 0031).

Regarding claim 14, Zaiss, as modified, discloses the subject matter as discussed above with regard to claims 2, 6 and 7.  Zaiss, as modified, does not explicitly disclose wherein the second end of the hose assembly includes a connector that is fitted to an outlet of the air supply module.
Augustine et al. teach the second end of the hose assembly 210 includes a connector 218 that is fitted to an outlet of the air supply module 202 (see Augustine et al., Figure 2 and paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Zaiss, as modified, so the second end of the hose assembly includes a connector that is fitted to an outlet of the air supply module as taught by Augustine et al., because the connectors of Augustine et al. allow for the hose to be detachably coupled at both ends to the blower and layer assembly, so that the separate components of Augustine may be detached from one another easily, such as through a threaded cuff, which would merely require a user to unscrew the hose 210 through the threaded cuff (see Augustine et al., paragraph 0029).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Sanford (U.S. Patent No. 7,631,377)
Aramli (U.S. Publication No. 2015/0121620)
Greener (U.S. Publication No. 2015/0272338)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                                         

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673